Filed 5/30/14 Conservatorship of DuLac CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


Conservatorship of the Person and Estate of
LOIS A. DULAC
                                                                       G049212
RALPH DULAC et al., as Coconservators,
etc.,                                                                  (Super. Ct. No. CONPS0700236)

     Petitioners and Respondents,                                      OPINION

         v.

LINDA M. JENNINGS,

     Objector and Appellant.


                   Appeal from a judgment of the Superior Court of San Bernardino County,

Cynthia Ann Ludvigsen, Judge. Affirmed.

                   Linda M. Jennings, in pro. per., for Objector and Appellant.
                   Law Office of Stanley W. Hodge and Stanley W. Hodge for Petitioners and

Respondents.

                                          *                  *                  *
              Linda M. Jennings appeals from the superior court’s judgment terminating

the conservatorship over her mother, Lois A. DuLac, and her mother’s estate following

her death, and from the court’s order requiring Jennings to pay $850 in attorney fees for a

frivolous motion. We note Division Two of the Fourth District twice struck Jennings’s

opening brief because it was unintelligible before accepting a third brief, and then

transferred the matter to this court.

              Among Jennings’s numerous motions on appeal, we granted her request to

continue oral argument from the March 2014 calendar in part because she did not want to

travel to California during the flu season and to afford her time to file additional motions.

But we set a deadline of April 1, 2014, for additional motions and denied her request to

continue argument to an unspecified date after June 1, 2014. We denied each of the three

motions Jennings filed by the April deadline, including multiple requests to take new

evidence on appeal, to order corrections to the trial court record, and her attempt to

“default” respondents on appeal because they mistakenly listed themselves as appellants

in a filing, which she claimed required their dismissal for failing to have filed a notice of

appeal. We now deny as unfounded Jennings’s 111-page sanctions motion against

respondents, on which Division Two had reserved ruling on questions of respondents’
purported incorrect statement of facts in their brief and their alleged failure to address all

the issues Jennings raises on appeal.

              We also find no merit in Jennings’s substantive appellate claims. While we

are sympathetic to the pain of losing a parent effectively twice, first in the incapacity that

necessitates a conservatorship and then in death, Jennings presents no cognizable

appellate challenges on which we can grant relief. For example, she asserts the trial court

committed or permitted a litany of procedural errors, but she never explains as a



                                              2
prerequisite for appeal how those asserted errors aggrieve her specifically or entitle her to

reversal of the judgment, which we must under the Constitution presume is substantively

correct. (Cal. Const., art. VI, § 13.) Jennings also generally fails to provide pinpoint

citations in her argument to show she preserved the challenges she now makes on appeal.

(See People v. Partida (2005) 37 Cal. 4th 428, 435 [lower court does not err “in failing to

conduct an analysis it was not asked to conduct”].) And to the extent we are able to

decipher Jennings’s substantive claims, they do not provide grounds to reverse the

judgment, as we explain. We therefore must affirm the judgment.

                                              I

                    FACTUAL AND PROCEDURAL BACKGROUND

               Neither party presents a particularly helpful account of the proceedings

below, but it is the appellant’s burden to overcome the presumption that the judgment is

correct. (Stevens v. Owens-Corning Fiberglas Corp. (1996) 49 Cal. App. 4th 1645, 1657;

see Bullock v. Philip Morris USA, Inc. (2008) 159 Cal. App. 4th 655, 685 [“appellant must

affirmatively demonstrate error through reasoned argument, citation to the appellate

record, and discussion of legal authority”]; People ex rel. Dept. of Alcoholic Beverage

Control v. Miller Brewing Co. (2002) 104 Cal. App. 4th 1189, 1200 [“appellant must
present a factual analysis and legal authority on each point made or the argument may be

deemed waived”]; see also In re S.C. (2006) 138 Cal. App. 4th 396, 408 [“conclusory

claims of error will fail”].)

               In light of the parties’ failings in sketching the record, we note some basic

facts and turn briefly to the trial court’s thorough tentative decision. We do not rely on

the tentative to resolve any issues on appeal, but simply as background for the reader to

understand the proceedings generally.



                                              3
              Jennings and the respondents, Arlene Gerard Prentice and Ralph DuLac,

are siblings and offspring of the conservatee in this matter, Lois DuLac (hereafter DuLac

or mother). The trial court in late 2007 or early 2008 appointed Prentice and Ralph

DuLac as coconservators of mother and her separate property, if any. Mother was

married at the time to Leo J. DuLac, the parties’ father and mother’s husband of more

than 60 years. Mother died in October 2009. In the meantime, however, a dispute of an

uncertain nature had arisen between Jennings and the coconservators in administering the

conservatorship. The trial court conducted a trial over three days in September 2010.

              As the trial court explained in its tentative decision: “Many of the concerns

and problems addressed at the contested hearing are, in this court’s view, the result of

misunderstandings among the parties and the court and lack of information and

knowledge at the time certain actions were taken. [¶] A brief history is in order.

              “A conservatorship over Ms. DuLac was sought on the basis that she

needed assistance with her affairs. When Ms. DuLac appeared in this court, she

expressed concern that she felt pressured by some of her children, including

Ms. Jennings, to take certain actions regarding her life and finances and she thought that

putting the two of her children she selected as conservators would insulate her from that
pressure without over-burdening her husband who was in his late 90s. (At the time of

trial, in September 2010, Mr. DuLac was 98 years old.) She specifically requested that

she retain the right to make her own medical decisions and the court acceded to that

request.

              “Mr. and Mrs. DuLac were married in the 1940s. Mr. DuLac testified that

when they married he and his new wife had nothing. As he put it, everything they

acquired came from working, with the exception of an inheritance of five lots in Florida



                                             4
which Mrs. DuLac received from her mother. He also testified that at various times in

the 1950s, and perhaps a bit later, he put some assets in his wife’s name to attempt to

shield them from liability which could arise from some of the large construction contracts

his business had. Later, he and his wife formed a trust and put all of their assets into the

trust.

              “At some point early in the conservatorship proceedings, the court [a prior

trial judge, Judge Welch] instructed the co-conservators to file an[] Inventory and

Appraisal which included the assets held in the trust, even though those assets were not

part of the conservatorship estate. The co-conservators complied. Later, this court

instructed the co-conservators to file a corrected Inventory and Appraisal to include only

true conservatorship assets so as to have a correct starting point for the conservatorship

estate and future accountings. [¶] . . . [¶] [A]s the [co-conservators] properly note,

community property is not included within a conservatorship estate, especially where

here, the other spouse is competent and capable to handle the community’s affairs.”

              “In the meantime, the co-conservators also reported that they were under

the belief that there was approximately $200,000 in cash belonging to Ms. DuLac held in

banks in Montana under Ms. Jennings’s name. Ms. Jennings vehemently denied that she
held any of her mother’s cash in her name.

              “The co-conservators later dropped and corrected this assertion as they

located accounts in Ms. DuLac’s name in Montana and recovered those funds. The funds

had been in the trust but had been removed from trust accounts by Ms. DuLac at a time

when she was staying with Ms. Jennings in Montana. Although the parties dispute the

circumstances of how Ms. DuLac came to stay with Ms. Jennings in Montana, those

circumstances are not relevant to the issues before the court. Once the conservators



                                              5
recovered those funds, they restored them to the trust as they had come out of the trust

and both Mr. and Mrs. DuLac asked that they be returned to the trust. [T]here is no

credible evidence to suggest that the funds belonged to Ms. DuLac individually and not

to the trust.

                “Thus, the corrected inventory filed by the co-conservators listed only the

five lots in Florida which were inherited by Ms. DuLac from her mother. The probate

referee valued those lots at a total of $61,000. There is no evidence to dispute that value.

                “Those lots are shown in the final accounting submitted by the co-

conservators. There are no other assets and there were no expenditures on behalf of the

conservatee as all of her expenses prior to her death were paid from her trust which is not

subject to the jurisdiction of this court. . . .

                “Ms. Jennings apparently contends that there were other separate property

assets which should have been included in the conservatorship estate, particularly the

bank accounts in Montana and funds or properties which were transferred by her parents

into her mother’s name as separate property years ago, chiefly in the 1950s-70s. She

cites ‘The Married Woman’s Property Act’ as authority for her position.

                “The court has addressed the Montana funds above; the [Florida] lots,
according to the final accounting, remain in the conservatorship estate. . . .

                “The assets which were transferred to Ms. DuLac [to shield them] as

separate property in the 1950s-70s may or may not still be separate property. There is no

evidence before the court that they remain separate assets; they easily could have been

transmuted back to community assets and they may never have actually been separate

assets as the laws of transmutation have changed numerous times in the past 60 years.

Furthermore, there is no evidence that the assets were not transferred into the trust by



                                                   6
Mrs. DuLac years ago. As the court pointed out to Ms. Jennings, it has no jurisdiction

over the trust and even if separate property was transferred into the trust, its character

would not automatically be transmuted. Whether it remained separate property after

being put into the trust or became community [property] depends on the terms of the trust

which is not an issue before this court.

              “The court overrules the objections by Linda Jennings to the co-

conservators Inventory and Appraisal and to the First and Final Accounting. The

conservatorship is terminated and the co-conservators are to be discharged. Counsel for

the co-conservators is to prepare a judgment and order.” The trial court subsequently

entered judgment terminating the conservatorship, and Jennings now appeals.

                                              II

                                       DISCUSSION

A.     Void Judgment and Similar Claims of Fundamental Defects

              Jennings claims the judgment is void because the trial court entered it

59 days after its tentative decision, instead of within 50 days as provided in California

Rules of Court, rule 3.1590(l). That rule states that “[i]f a written judgment is required,

the court must sign and file the judgment within 50 days after the announcement or
service of the tentative decision . . . .” (Ibid.) But Jennings does not establish the

predicate that “a written judgment [wa]s required,” and even assuming one was required,

she provides no authority that failure to meet the deadline divests the trial court of

jurisdiction. To the contrary, such timing rules are directory, not mandatory or

jurisdictional. (Churchill v. Louie (1902) 135 Cal. 608, 612; Hume v. Lindholm (1927)

85 Cal. App. 80, 84.)




                                              7
              Jennings similarly claims without authority that a jurisdictional defect

occurred when the trial court entered a duplicate version of the judgment on January 25,

2011. The trial court acknowledged the duplicate entry, explaining it arose in the

electronic conversion of the court’s files, compounded by a courtroom move. Jennings,

however, does not explain how she was aggrieved by this technical problem. She does

not claim she suffered any prejudice in timely filing her appeal or in any other manner.

To preserve scarce judicial resources and avoid needless expense, the Constitution

provides that an appeal lies only to correct prejudicial error (Cal. Const., art. VI, § 13),

and Jennings’s claim therefore provides no grounds for reversal.

              Jennings next argues in a confusing fashion that because her mother’s death

terminated the conservatorship “by operation of law,” her death therefore had a res

judicata effect that somehow precluded the trial court’s entry of judgment. But Jennings

does not explain how the very fact on which termination of the conservatorship is based

(the person’s death) precludes a formal judgment terminating the conservatorship. Nor

does she explain how she is aggrieved in any legal sense by entry of a judgment

terminating the conservatorship over her deceased mother.

              We therefore disregard the argument. (See Cal. Rules of Court, rule
8.204(a)(1)(B) [appellant must support each point by cogent argument]; T.P. v. T.W.

(2011) 191 Cal. App. 4th 1428, 1440, fn. 12 [inchoate, undeveloped arguments are

forfeited].) As other courts have observed, when an appellant divorces the argument

portion of his or her brief from its factual underpinnings and supporting record citations,

it is extremely difficult for an appellate court to piece together the basis for the party’s

claim or even what he or she intends to say. (City of Lincoln v. Barringer (2002)

102 Cal. App. 4th 1211, 1239 & fn. 16.) The reviewing court cannot be expected to make



                                               8
cross-references or connections that a party simply assumes are apparent. “Issues do not

have a life of their own” (Jones v. Superior Court (1994) 26 Cal. App. 4th 92, 99), and

therefore the court has no obligation to construct a cogent narrative or provide analysis to

decipher a party’s claims. Nor will we address new matters raised in an appellant’s reply

brief. (Sourcecorp, Inc. v. Shill (2012) 206 Cal. App. 4th 1054, 1061-1062, fn. 7.) These

rules apply with equal force to appellants appearing in propria persona. (Wantuch v.

Davis (1995) 32 Cal. App. 4th 786, 795.)

              We thus find mystifying Jennings’s next heading and three cryptic

sentences in her opening brief claiming that res judicata or collateral estoppel arising

from a “second California case” controls concerning “estate matters including disposition

. . . .” Jennings does not identify the other case in any fashion in her argument. It is not

even clear the so-called “second” case had taken place at the time of the conservatorship,

or has yet taken place, because respondents note Jennings acknowledged below that

adjudication of what constituted her mother’s separate or community or trust property

remained “ultimately a matter for probate proceedings.”

              In any event, as respondents concede, they expressly “admit[ted]” below

that Jennings “owes no money to the estate, to the trust, to the conservatorship. We don’t
want anything from her except to end the conservatorship.” It is therefore difficult to

grasp how Jennings is in any way aggrieved by the conservatorship proceedings or their

termination. Indeed, it appears any res judicata or collateral estoppel effect in the

conservatorship proceedings operates in Jennings’ favor, in that nothing is required of

her. We do not decide that issue, but it illustrates that there is no discernible basis for the

present appeal.




                                               9
              Jennings asserts as a final jurisdictional or jurisdiction-related claim that

“Jurisdiction Was Judicially Limited.” (Capitalization adjusted.) The argument is

incomprehensible. A representative excerpt of the argument states: “Operation of law

limited my appearance. ‘A judge who refuses to recuse himself . . . shall not pass upon

his . . . own disqualification . . . .’ . . . Judge Welch didn’t file within the allowed time.

He was deemed as a matter of law to have consented to his disqualification. Thus he

deemed as a matter of law all matters written into the reasons for disqualification. Those

included the fact my appearance was limited.”

              Jennings does not explain how her appearance was limited or what follows,

if anything, from the limitation, how it amounted to “Judicially Limited” jurisdiction, or

the relevance of this contention to her appeal. As noted, we are not required to decipher a

party’s opaque arguments, and we therefore deem this argument forfeited. (In re

Marriage of Falcone & Fyke (2008) 164 Cal. App. 4th 814, 830 (Falcone) [“absence of

cogent legal argument . . . allows this court to treat the contentions as waived”].)

B.     Inventories, Appraisals, and Accounting Challenges

              Jennings raises on appeal a host of challenges to the coconservators’

inventories, appraisals, and accounting concerning DuLac’s property holdings during the
conservatorship, but she does not in her argument provide record citations to show she

preserved these claims below, nor does she explain how she is aggrieved by the alleged

procedural errors. As a general rule, we consider only points raised in the trial court, and

arguments asserted for the first time on appeal are therefore forfeited. (Perez v. Grajales

(2008) 169 Cal. App. 4th 580, 591-592.) The alleged errors must prejudice the appealing

party because review is not an academic exercise to ensure punctilious exactitude in court
proceedings, but instead to correct miscarriages of justice. (See Code Civ. Proc., § 475



                                               10
[courts must “disregard any error” not affecting a party’s substantial rights; “There shall

be no presumption that error is prejudicial, or that injury was done”].) Jennings’s claims

do not meet these standards. She therefore fails her burden on appeal (Boyle v.

CertainTeed Corp. (2006) 137 Cal. App. 4th 645, 649), and we must presume the

judgment is correct in all important respects. (Denham v. Superior Court (1970) 2 Cal. 3d
557, 566 (Denham).)

               Specifically, Jennings posits in six subheadings a plethora of alleged errors,

including for example: “Inventory and [a]ppraisal laws and orders erroneously weren’t

followed,” “Accounting laws and orders erroneously weren’t followed,” and “Transfers

to purported trusts are procedurally not allowed.” But while each subheading is clearly

identified, the arguments contained in each subsection are impossible to decipher and

Jennings fails her burden to specify where at trial she requested a ruling on these points

or how the alleged errors prejudiced her.

               For example, in the first subsection, we find the following unintelligible but

typical excerpt: “November 7, 2007 Arline made unreported purported power of

attorney. Arline used it to take and place Montana bank money, thereby shifting the

burden, as Arline didn’t conduct as conservator. Failure to make mandatory filings,
instead making unreported purported papers, constitutes admissions against proper

appointments.” The excerpt is representative in its opacity, compounded by a failure to

specify the error and resulting prejudice, if any, and by a lack of record cites to perhaps

elucidate the claim and demonstrate Jennings expressly brought it to the trial court’s

attention for a ruling.

               “We are not bound to develop appellants’ arguments for them” (Falcone,

supra, 164 Cal.App.4th at p. 830), and a party’s status appearing in propria persona does



                                             11
not allow us to overlook these deficiencies. (First American Title Co. v. Mirzaian (2003)

108 Cal. App. 4th 956, 958, fn. 1; Bianco v. California Highway Patrol (1994)

24 Cal. App. 4th 1113, 1125-1126.) We may not turn to the record on our own searching

for error (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246) because the standard of

review is to the contrary and we presume the judgment is correct. (Denham, supra,

2 Cal.3d at p. 566; City of Santa Maria v. Adam (2012) 211 Cal. App. 4th 266, 287

[“Rather than scour the record unguided, we may decide that the appellant has waived a

point urged on appeal”].) Additionally, we remain puzzled as to any conceivable

prejudice Jennings suffered when the coconservators sought nothing from her except to

end the conservatorship and Jennings herself conceded issues concerning her mother’s

property — whether separate, community, or in a trust — were properly the subject of

another proceeding. In any event, the arguments as presented furnish no grounds for

reversal.

C.     Attorney Fees

              Jennings contends the trial court erred in ordering her to pay the

coconservators $850 in attorney fees when they prevailed on the motion for sanctions she

filed against them. (Code Civ. Proc., § 128.7, subd. (c)(1) [“the court may award to the
party prevailing on the motion the reasonable expenses and attorney’s fees incurred in

presenting or opposing the motion,” italics added].) It is difficult to ascertain the

chronology of events from Jennings’s account of the fee award, and on that ground alone

we may not disturb the ruling. (Clark v. Superior Court (2011) 196 Cal. App. 4th 37, 53

[failure to set forth material evidence forfeits the issue]; Cal. Rules of Court,

rule 8.204(a)(2)(C) [appellant must “[p]rovide a summary of the significant facts”].)




                                              12
              On the merits, it appears Jennings sought to sanction the coconservators

and their attorney, Sandy Turner, for attempting to have her deemed a vexatious litigant,

which the trial court denied. Not content to let the matter rest, Jennings filed her

sanctions motion under Code of Civil Procedure section 128.7, apparently without

realizing the statute affords a safe harbor provision of 21 days for the allegedly offending

party to withdraw its assertedly frivolous or otherwise improper filing. (Code Civ. Proc.,

§ 128.7, subd. (c)(1).) But having waited until after the trial court decided the vexatious

litigant motion, Jennings gave the coconservators no opportunity to withdraw the motion,

as provided in the safe harbor provision. The trial court therefore reasonably could

conclude her motion was itself “presented primarily for an improper purpose, such as to

harass or to cause unnecessary delay or needless increase in the cost of litigation.” (Id.,

subd. (b)(1).) Turner explained at the hearing that the coconservators had needlessly

expended $1,500 to defend against Jennings’s belated, retaliatory motion.

              Jennings objects that in ordering her to pay $850, the trial court failed to

give her the 21 days’ notice required in the statute for sanctions on the court’s own

motion. (Code Civ. Proc., § 128.7, subd. (c)(2).) But she overlooks that the court

properly made the award for attorney fees to the prevailing party on Jennings’s failed
motion (Code Civ. Proc., § 128.7, subd. (c)(1)), and not independently on the court’s

motion as a sanction requiring an order to show cause (id., subd. (c)(2)). Jennings also

complains the court ordered her to pay the funds to Turner, a nonparty, but the trial court

reasonably ordered Jennings to pay the coconservators and Turner, and specifically to

pay Turner on behalf of the coconservators for the attorney fees they incurred.




                                             13
                                         III

                                   DISPOSITION

            The judgment is affirmed. Respondents are entitled to their costs on

appeal.




                                               ARONSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                         14